Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 2/17/21.  Claims 1-26 are pending and have been examined.
	Claims 1-26 are rejected.

Drawings
	The drawings filed on 2/17/21 are accepted by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the number of words is greater than 150.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/178,124. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application
Application No. 17/178,124
1. A laser processing system, comprising: 
a processing machine for performing laser processing on a processing target using a laser beam according to a predetermined processing design; 



a setting module for preparing a processing recipe comprising a plurality of set values for testing of processing parameters for controlling a quality value of a predetermined quality item; 


a controller for repeatedly performing first test processing for the processing target in multiple implementation rounds by driving the processing machine by selectively using any one of the set values for testing as the set value of the processing parameters according to a predetermined order; and 

an analysis module for analyzing each of results of the first test processing and individually measuring a quality value of each of the results of the first test processing, and selecting, among the set values for testing, a set value for testing used in a specific implementation round of the first test processing, at which the quality value that most satisfies predetermined reference quality is measured, as a set value for mass production of the processing parameters.


6. The laser processing system according to claim 1, wherein the setting module divides the processing design into a plurality of processing units having identical or different processing shapes according to a processing shape of the processing design, and individually prepares the processing recipe for each of the processing units according to a processing shape of each of the processing units.
1. A laser cutting system, comprising: 
a processing machine provided to perform laser cutting on a processing target using a laser beam according to a predetermined processing design to divide the processing target to form a product having a shape corresponding to the processing design; 
a setting module for preparing, according to predetermined processing conditions, a process recipe comprising a plurality of set values for testing of processing parameters that affect a quality value of laser cutting processing; 

a controller for repeatedly performing first test cutting processing on the processing target in multiple implementation rounds by driving the processing machine by selectively using any one of the set values for testing as a set value of the processing parameters according to a predetermined order: and 

an analysis module for analyzing each of results of the first test cutting processing and individually measuring a quality value of each of the results of the first test cutting processing, and selecting, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value that most satisfies predetermined reference quality is measured, as a set value for mass production of the processing parameters.
2. The laser processing system according to claim 1, further comprising an input module provided to input at least one of the processing design and the reference quality.
2. The laser cutting system according to claim 1, further comprising an input module provided to input at least one of the processing design and the reference quality.
3. The laser processing system according to claim 2, wherein the setting module sets the set values for testing according to predetermined setting criteria, wherein the setting criteria comprise a minimum set value that is a smallest absolute value among the set values for testing, a maximum set value that is a largest absolute value among the set values for testing, and a unit interval of the set values for testing.
3. The laser cutting system according to claim 2, wherein the setting module sets the set values for testing according to predetermined setting criteria, wherein the setting criteria comprise a minimum set value that is a smallest absolute value among the set values for testing, a maximum set value that is a largest absolute value among the set values for testing, and a unit interval of the set values for testing.
4. The laser processing system according to claim 3, wherein the input module is provided to input at least one of the minimum set value, the maximum set value, and the unit interval.
4. The laser cutting system according to claim 3, wherein the input module is provided to input at least one of the minimum set value, the maximum set value, and the unit interval.
5. The laser processing system according to claim 1, wherein, when the reference quality is a reference quality value, the analysis module selects, as the set value for mass production, a set value for testing used in a specific implementation round of the first test processing, at which the quality value having a smallest error based on the reference quality value among the set values for testing is measured, and when the reference quality is within a reference quality range, the analysis module selects, as the set value for mass production, a set value for testing used in a specific implementation round of the first test processing, at which the quality value having a smallest error based on a median of the reference quality range among the set values for testing is measured.
5. The laser cutting system according to claim 1, wherein, when the reference quality is a reference quality value, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on the reference quality value is measured, as the set value for mass production, and when the reference quality is within a reference quality range, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on a median of the reference quality range is measured, as the set value for mass production.


The difference in the independent claim 1 of the instant application and the independent claim 1 of the copending Application No. 17178124 is that the independent claim 1 of the instant application recites less limitation than the independent claim 1 of the copending Application No. 17178124, for example, the independent claim 1 of the instant application does not recite “to divide the processing target to form a product having a shape corresponding to the processing design” that are recited in the independent claim 1 of the copending Application No. 17178124. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting module” in claims 1, 3, 6, 11 and 12, “an analysis module” in claims 1, 5-11 and 13, “input module” in claims 2 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular, regarding claim 1, the claim limitations “setting module for preparing a processing recipe…” and “an analysis module for analyzing each of results…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The support for the said device in the specification merely repeat the device and its functionality without describing the corresponding structure, material, or acts for performing the claimed function. Therefore, claim 1 lacks support from the specification.
Claims 2-14, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mass production” in claims 1, 5, 7-8, 10-11, 13-15, 17, 19-20, 22-23 and 26 is a relative term which renders the claim indefinite. The term “mass production” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to how much production is required in for a production process to be considered a mass production process.  For the purpose of the examination, the term “mass production” will be interpreted as meaning that a “production” process is present.
Claim 1 recites “…selecting, among the set values for testing, a set value for testing used in a specific implementation round of the first test processing, at which the quality value that most satisfies predetermined reference quality is measured…” (lines 14-16).  It is unclear which criteria is being used for a selection process to determine which quality value “most satisfies” the reference quality.  Although page 2 of the Specification mentions this determination method, it is unclear which selection process is being used for a selection based on what “most satisfies” a “predetermined reference quality.”  For the purpose of the examination, the limitation will be interpreted as “…selecting, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value that 
Claim limitations “a control device configured to perform a cutting procedure” and “setting module for preparing a processing recipe…” and “an analysis module for analyzing each of results…” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The support for the said modules in the specification merely repeat the modules and its functionality without describing the corresponding structure, material, or acts for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4, 6, 9, 12, 14, 16, 18, 21 and 24-25, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP-2002239760-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Wen et al. (US-20090308854-A1).
Regarding claim 1, Imai teaches a laser processing system (“method and device for determining machining condition of laser beam machining device,” title; “the laser processing head 20 in each of the X and Y directions to cut the work W into a desired shape,” para 0016), comprising: 
a processing machine (laser oscillation unit 70, laser processing head 20, and nozzle 21, fig. 1) for performing laser processing on a processing target (“the work W is irradiated from the laser processing head 20 through the nozzle 21,” para 0016) using a laser beam (“A laser beam is output from 70,” para 0016) according to a predetermined processing design (“shape,” para 0016));
a setting module (algorithm shown in fig. 6; described para 0036) for preparing a plurality of set values for testing of processing parameters for controlling a quality value of a predetermined quality item (determines optimum processing conditions based on “plate thickness,” paras 0004 and 0024) ’Laser output,’ ‘Pulse duty ratio,’ ‘Pulse frequency,’ ‘Assist gas pressure,’ ‘Lens focal length,’ etc. While changing the speed stepwise,” para 0024), (F_min and F_max is taught for speed, para 0028; S1, S2, and S3 is taught for laser power, D1, D2, and D3 is taught for the pulse duty ratio, H1, H2, H3, is taught for the pulse frequency, para 0036; “values” for gas pressure and lens focal length are taught in para 0010), “a method for determining the processing conditions of the laser processing machine, in which the processing and the determination of the range are repeated a required number of times while appropriately selecting the processing conditions desired to be optimized and changing the respective values,” para 0010, “Here, ‘workable’ means that the laser beam penetrates through the material and can be separated by a cutting line, and the cutting width is uniform,” para 0026); 
a controller (NC apparatus 60, fig. 1) for repeatedly (paras 0009-0010) performing first test cutting processing (“a method for determining the processing conditions of a laser processing machine, which does not include the processing speed,” para 0009; changing the processing conditions, except for the processing speed is construed as the claimed “first cutting processing;”) for the processing target (work W, fig. 1) in multiple implementation rounds (construed as three rounds for the laser power, three rounds for the pulse duty ratio and three rounds for the pulse frequency, fig. 7) by driving the processing machine (axis drive unit 90, fig. 1) by selectively using any one of the set values for testing as a set value of the processing parameters according to a predetermined order (algorithm as shown in fig. 7 for steps S11, S13, and S15; construed as ascending order, para 036): and 
an analysis module (imaging control unit 100, fig. 1) for analyzing each of results of the first test processing (“analyzes the cutting status of the obtained work W,” para 0016) and individually measuring a quality value of each of the results of the first test cutting processing (process for determining a “workable” cut, explained in paras 0026 and 0027 and shown at the bottom of fig. 4; use of imaging is explained para 0023), and selecting, among the set values for testing (S1, S2, S3, D1, D2, D3, H1, H2, and H3, para 0036), a set value for testing used in a specific implementation round of the first test processing (please see fig. 7, which shows the algorithm and corresponding loops for how these values are selected; the incremental steps S22, S24, and S26 are construed the claimed “implementation round”), at which the quality value that satisfies predetermined reference quality (“workable,” para 0026) is measured (bottom of fig. 4; explained paras 0026-0027), as a set value for mass production of the processing parameters (“the combination of the processing conditions having the largest F range, "S_opt2", "D_opt2", and "H_opt2" is set as the optimum condition,” para 0042).
Imai, figs. 1, 4, and 6-7

    PNG
    media_image1.png
    745
    1047
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    731
    1049
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    663
    616
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    742
    304
    media_image4.png
    Greyscale


Imai does not explicitly disclose a process recipe.
However, in the same field of endeavor of laser cutting, Wen teaches a process recipe (“lookup table of laser processing recipes can be established from theoretical calculations, from trial an error by an operator,” para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, a lookup table of laser processing recipes, in view of the teachings of Wen, by using a lookup table of laser processing recipes based on the thickness of the work piece, as taught by Wen, that listed the range of values for the laser output, pulse duty ratio, pulse frequency, assist gas pressure, lens focal length, and processing speeds, as taught by Imai, in order to use a laser processing recipe, which was selected based on the thickness of the work piece, for the advantage of using an automated systematic recipe variation process with post process testing, because variations are not constant from work piece to work piece, but by using an automated process, a consistent quality of laser quality micromachined features is provided from work piece to work piece (Wen, paras 0004-0010; Imai teaches the difficulty of variable workpieces, para 0004, and an “orthogonal table,” para 0047).
Claim 15 is a method claim corresponding to the system claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.
Regarding claim 2, Imai teaches the invention as described above as well as further comprising an input module (not explicitly disclosed) provided to input at least one of the processing design (“desired shape,” para 0016) and the reference quality (“workable,” para 0026).  Imai does not explicitly disclose further comprising an input module.
However, in the same field of endeavor of laser cutting, Wen teaches further comprising an input module (operator interface 56, fig. 1).

Wen, fig. 1

    PNG
    media_image5.png
    349
    557
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, an operator interface, in view of the teachings of Wen, by adding a separate human interface computer 56, as taught by Wen, that was connected to the NC device 60, as taught by Imai, in order to use a separate operator interface that directly indirectly communicated with one or more systems, for the advantage of using an automated systematic recipe variation process with post process testing, because by using an automated process, operator errors are reduced (Wen, paras 0004-0010 and 0034; Wen teaches an automatic system that uses an autoloader 14 and a system controller 26 in addition to a separate human interface computer 56, fig. 1; Imai teaches the difficulty of a process that depends of the experience and the ability of the person in charge, para 0005).
	Regarding claim 3, Imai teaches wherein the setting module sets the set values for testing according to predetermined setting criteria (fig. 6), 
wherein the setting criteria comprise a minimum set value that is a smallest absolute value among the set values for testing (S1, D1, and H1, which are the smallest values for the laser output, pulse duty ratio, and the pulse frequency para 0036; power, pulse duty ratio, and pulse frequency are always positive values, i.e., |S1|=S1), a maximum set value that is a largest absolute value among the set values for testing (S3, D3, and H3, para 0036), and a unit interval of the set values for testing (the values, S3-S2, S2-S1; D3-D2, D2-D1; H3-H2, and H2-H1 are construed as the claimed “unit interval”) .
Claim 16 is a method claim corresponding to the system claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.
Regarding claim 4, Imai teaches the invention as described above as well as wherein the input module (not explicitly disclosed) is provided to input at least one of the minimum set value, the maximum set value, and the unit interval (S1-S3, D1-D3, and H1-H3 are inputted in step S1, fig. 6; described para 0036).  Imai does not explicitly disclose the input module.
However, in the same field of endeavor of laser cutting, Wen teaches the input module (operator interface 56, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, an operator interface, in view of the teachings of Wen, by adding a separate human interface computer 56, as taught by Wen, that was connected to the NC device 60, as taught by Imai, in order to use a separate operator interface that directly indirectly communicated with one or more systems, for the advantage of using an automated systematic recipe variation process with post process testing, because by using an automated process, operator errors are reduced (Wen, paras 0004-0010 and 0034; Wen teaches an automatic system that uses an autoloader 14 and a system controller 26 in addition to a separate human interface computer 56, fig. 1; Imai teaches the difficulty of a process that depends of the experience and the ability of the person in charge, para 0005).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP-2002239760-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Wen et al. (US-20090308854-A1) as applied to claim 1 above and further in view of Park et al. (KR-100788438-B1, referencing foreign version for drawings and provided English translation for written disclosure) as well as Li et al. (CN-102463412-B, referencing foreign version for drawings and provided English translation for written disclosure).
Imai teaches the invention as described above but does not explicitly disclose wherein, when the reference quality is a reference quality value, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on the reference quality value is measured, as the set value for mass production, and when the reference quality is within a reference quality range, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on a median of the reference quality range is measured, as the set value for mass production. 
However, in the same field of endeavor of laser cutting, Park teaches wherein, when the reference quality is a reference quality value (D1, fig. 2; “the cutting width (D1) at the cutting unit 161 is used as a reference value,” middle of page 3), the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing (“the method for adjusting the beam width is to increase or decrease the laser power to control, or there is used a method for controlling to move the radiation distance of the laser in the vertical direction,” middle of page 3; construed as changing the laser power and the focal distance), at which the quality value having a smallest error based on the reference quality value is measured (“the adjustment value becomes determined by the proportion of the error range for the reference value,” middle of page 3; construed such that the laser power or the focal distance is adjusted in proportion of the error so that the error is minimized to be zero, i.e. to the desired cutting width D1, referring to fig. 6), as the set value for mass production (“adjustment value,” middle of page 3).

Park, figs. 2 and 6

    PNG
    media_image6.png
    632
    529
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    448
    522
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, an error range for a cutting width and determining an adjustment value for the laser power or focal distance in proportion to the error range, in view of the teachings of Park, by measuring the errors based on a cutting width D1, as taught by Park, in the process for determining a “workable” cut, as taught by Imai, in order to compensate for a density difference in a workpiece, which decreases the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
Imai/Wen/Park do not explicitly disclose when the reference quality is within a reference quality range, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on a median of the reference quality range is measured, as the set value for mass production. 
However, in the same field of endeavor of laser cutting, Li teaches when the reference quality is within a reference quality range (“The above-mentioned basis for judging whether the optimal parameter value combination conforms to the process quality is judged by a plurality of characteristic parameters. The characteristic parameters include the width of the cutting line, the size of the heat-affected zone, the size of the circle of the cutting edge, whether the cutting line is cut or not, and whether the cutting line is uniform or not,” bottom of page 6; construed as being a range of variables that are considered), the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing (laser power and focal depth are adjusted, bottom of page 4), at which the quality value having a smallest error based on a median of the reference quality range is measured, as the set value for mass production (“The fixed focal length is the intermediate value of the candidate numerical range, and the laser power is adjusted to the minimum removal capability, and is set to the middle value of the candidate range of the laser power,” bottom of page 5; either the “intermediate value” or the “middle” are construed as being the claimed median).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, an intermediate or middle value, in view of the teachings of Li, by using a middle value of a candidate value range, as taught by Li, in the process for determining conditions for a “workable” cut, as taught by Imai, because an optimal parameter value combination that meets process quality requirements can be obtained by using the middle value of an upper and lower limit, and the choice of laser parameters is an important key to providing a good cut surface quality but the laser parameters of the process are numerous, so there is a need for an efficient analytical method to find the best combination of parameters in order to produce the best quality products (Li, page 1).
Claim 17 is a method claim corresponding to the system claim 5, it is therefore rejected under similar reasons set forth in the rejection of claim 5.

Claims 6-14 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP-2002239760-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Wen et al. (US-20090308854-A1) as applied to claim 1 above and further in view of Park et al. (KR-100788438-B1, referencing foreign version for drawings and provided English translation for written disclosure).
Regarding claim 6, Imai teaches the invention as described above as well as the setting module divides the processing design into identical or different shapes according to a processing shape of the processing design, and individually prepares the settings according to a processing shape (Imai, see [0016]-[0022]). Wen further discloses processing recipe (“lookup table of laser processing recipes can be established from theoretical calculations, from trial an error by an operator,” para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, a lookup table of laser processing recipes, in view of the teachings of Wen, by using a lookup table of laser processing recipes based on the thickness of the work piece, as taught by Wen, that listed the range of values for the laser output, pulse duty ratio, pulse frequency, assist gas pressure, lens focal length, and processing speeds, as taught by Imai, in order to use a laser processing recipe, which was selected based on the thickness of the work piece, for the advantage of using an automated systematic recipe variation process with post process testing, because variations are not constant from work piece to work piece, but by using an automated process, a consistent quality of laser quality micromachined features is provided from work piece to work piece (Wen, paras 0004-0010; Imai teaches the difficulty of variable workpieces, para 0004, and an “orthogonal table,” para 0047). 
The combination of Imai and Wen does not explicitly disclose a plurality of processing units having shapes, and processing settings for each of the processing unit according to shape of each of the processing unit. However, Park in an analogous art discloses a plurality of processing units having shapes, and processing settings for each of the processing unit according to shape of each of the processing unit (Park, see fig. 5 and its corresponding paragraphs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
Claim 18 is a method claim corresponding to the system claim 6, it is therefore rejected under similar reasons set forth in the rejection of claim 6.
Regarding claim 7, Imai teaches the invention as described above as well as wherein the controller individually performs first test processing, wherein, when first test processing for a specific processing among the processing is performed, the first test processing is performed by selectively using the set values for testing comprised in the processing recipe for the specific processing unit, and the analysis module analyzes results of the first test processing, and individually selects the set value for mass production from the processing recipe (“the machining speed is changed stepwise under the set machining conditions, machining is performed each time,” top of page 0009; S17-S20 loop, fig. 7, process shown in fig. 4; in fig. 4, F1-F3 and F9-F10 are construed as being “defective”). Park further discloses processing for each of processing unit, processing for a specific processing unit among the processing units is performed, processing units for processing steps (Park, see fig. 5 and its corresponding paragraphs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
Claim 19 is a method claim corresponding to the system claim 7, it is therefore rejected under similar reasons set forth in the rejection of claim 7.
Regarding claim 8, Imai teaches the invention as described above as well as when laser processing is performed on a specific processing among the processing, the controller drives the processing machine by selectively using the set value for mass production selected from a processing for the specific processing to perform second test processing on the processing target, and the analysis module divides and analyzes results of the second test processing for each of the processing, individually measures the quality value for each of the processing, and determines whether each of the processing is defective (see Fig. 4 and [0023]-[0026]).
Park teaches processing for each of processing unit, processing for a specific processing unit among the processing units is performed, processing units for processing steps (Park, see fig. 5 and its corresponding paragraphs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
Claim 20 is a method claim corresponding to the system claim 8, it is therefore rejected under similar reasons set forth in the rejection of claim 8.
Regarding claim 9, Imai teaches the invention as described above as well as wherein the analysis module (imaging control unit 100, fig. 1) determines that processing units (not explicitly disclosed) having a quality value satisfying the reference quality among the processing units is good (“workable,” para 0026; F4-F8, shown in fig. 4; process for using imaging is taught in para 0023), and determines that the at least one processing unit having a quality value that does not satisfy the reference quality among the processing units is defective (F1-F3 and F9-F10, fig. 4).
Park teaches processing for each of processing unit, processing for a specific processing unit among the processing units is performed, processing units for processing steps (Park, see fig. 5 and its corresponding paragraphs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
Claim 21 is a method claim corresponding to the system claim 9, it is therefore rejected under similar reasons set forth in the rejection of claim 9.
Regarding claim 10, Imai teaches the invention as described above as well as wherein the analysis module reselects the set value for mass production from the process recipe (not explicitly disclosed) for the processing unit (not explicitly disclosed) that has been determined to be defective (in fig. 7, after completing the loops for changing the processing speed, S17-S20, the processing conditions S21-S26 are changed; this process is shown in fig. 5; in fig. 5(a), F1-F2 and F6-7F7 were found to be defective), and 
the controller performs the second test processing once more using the reselected set value for mass production (“while changing each value of a proper number of selected processing conditions to be optimized,” para 0029), instead of the previously selected set value for mass production (fig. 7 shows the index increasing, construed such that previous values are not selected), and performs the second test cutting processing on the processing units again (in figs. 5(b) and 5(c), the testing of the processing speed is repeated).  Imai does not explicitly disclose the process recipe for the processing unit.
Imai, fig. 5

    PNG
    media_image8.png
    693
    438
    media_image8.png
    Greyscale

However, in the same field of endeavor of laser cutting, Wen teaches a process recipe (“lookup table of laser processing recipes can be established from theoretical calculations, from trial an error by an operator,” para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, a lookup table of laser processing recipes, in view of the teachings of Wen, by using a lookup table of laser processing recipes based on the thickness of the work piece, as taught by Wen, that listed the range of values for the laser output, pulse duty ratio, pulse frequency, assist gas pressure, lens focal length, and processing speeds, as taught by Imai, in order to use a laser processing recipe, which was selected based on the thickness of the work piece, for the advantage of using an automated systematic recipe variation process with post process testing, because variations are not constant from work piece to work piece, but by using an automated process, a consistent quality of laser quality micromachined features is provided from work piece to work piece (Wen, paras 0004-0010; Imai teaches the difficulty of variable workpieces, para 0004, and an “orthogonal table,” para 0047).
However, in the same field of endeavor of laser cutting, Park teaches processing units (test zones 165, fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2; Wen teaches recipes for “individual target locations,” para 0037).
Claim 22 is a method claim corresponding to the system claim 10, it is therefore rejected under similar reasons set forth in the rejection of claim 10.
	Regarding claim 11, Imai teaches wherein the setting module (fig. 6) inputs the quality value of each of results of the first test processing to the processing setting so that the quality value matches the set value for testing used at a specific implementation round of the first test processing in which the quality value is measured, and the analysis module reselects, as a new set value for mass production, a quality value satisfying reference quality as a next rank of a quality value matching a set value for testing previously selected as the set value for mass production among quality values entered in the processing recipe for the processing unit that has been determined to be defective (Fig. 4, Fig. 6-Fig. 7 and their corresponding paragraphs).  
However, in the same field of endeavor of laser cutting, Wen teaches the process recipe (“lookup table of laser processing recipes can be established from theoretical calculations, from trial an error by an operator,” para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, a lookup table of laser processing recipes, in view of the teachings of Wen, by using a lookup table of laser processing recipes based on the thickness of the work piece, as taught by Wen, that listed the range of values for the laser output, pulse duty ratio, pulse frequency, assist gas pressure, lens focal length, and processing speeds, as taught by Imai, in order to use a laser processing recipe, which was selected based on the thickness of the work piece, for the advantage of using an automated systematic recipe variation process with post process testing, because variations are not constant from work piece to work piece, but by using an automated process, a consistent quality of laser quality micromachined features is provided from work piece to work piece (Wen, paras 0004-0010; Imai teaches the difficulty of variable workpieces, para 0004, and an “orthogonal table,” para 0047).
Claim 23 is a method claim corresponding to the system claim 11, it is therefore rejected under similar reasons set forth in the rejection of claim 11.
Regarding claim 12, Imai teaches the setting module prepares the processing parameters so that a set value for testing of each of a plurality of processing parameters for controlling the quality value of the quality item is individually comprised (Fig. 4, Fig. 6-Fig. 7 and their corresponding paragraphs).  However, in the same field of endeavor of laser cutting, Wen teaches the process recipe (“lookup table of laser processing recipes can be established from theoretical calculations, from trial an error by an operator,” para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, a lookup table of laser processing recipes, in view of the teachings of Wen, by using a lookup table of laser processing recipes based on the thickness of the work piece, as taught by Wen, that listed the range of values for the laser output, pulse duty ratio, pulse frequency, assist gas pressure, lens focal length, and processing speeds, as taught by Imai, in order to use a laser processing recipe, which was selected based on the thickness of the work piece, for the advantage of using an automated systematic recipe variation process with post process testing, because variations are not constant from work piece to work piece, but by using an automated process, a consistent quality of laser quality micromachined features is provided from work piece to work piece (Wen, paras 0004-0010; Imai teaches the difficulty of variable workpieces, para 0004, and an “orthogonal table,” para 0047).
Claim 24 is a method claim corresponding to the system claim 12, it is therefore rejected under similar reasons set forth in the rejection of claim 12.
Regarding claim 13, Imai teaches wherein, when the first test cutting processing is performed (three loops S21-S27, fig. 7), for each of remaining processing parameters except for a specific processing parameter among the processing parameters (“assist gas pressure, lens focal length,” para 0046), the controller uses a predetermined default set value as a set value of each of the remaining processing parameters (“values such as…an assist gas pressure, and a lens focal length,” para 0010; the values for the assist gas pressure and the lens focal length, while the laser output, pulse duty ratio, and pulse frequency are tested, are construed as the claimed “default set value”), and selectively uses any one set value for testing among set values for testing of the specific processing parameter as a set value of the specific processing parameter (in fig. 7, each of the three loops S21-S27 is done iteratively; construed such that each value of the laser output, pulse duty ratio, and pulse frequency is selectively used), and 
the analysis module identifies which of the processing parameters is associated with the set value for mass production when results of the first test cutting processing are analyzed and the set value for mass production is selected (“the combination of the processing conditions having the largest F range, "S_opt2", "D_opt2", and "H_opt2" is set as the optimum condition,” para 0042).
Claim 25 is a method claim corresponding to the system claim 13, it is therefore rejected under similar reasons set forth in the rejection of claim 13.
Regarding claim 14, Imai teaches wherein, when the second test processing is performed (changing in the processing speeds, fig. 4), the controller uses the set value for mass production as a set value of a specific processing parameter associated with the set value for mass production among the processing parameters (as shown in figs. 5 and 7, a set value is used for the laser output, pulse duty ratio, and the pulse frequency, while the cutting speeds are each tested), and uses, as a set value of each of remaining processing parameters except for the specific processing parameter (“values such as…an assist gas pressure, and a lens focal length,” para 0010; the values for the assist gas pressure and the lens focal length, while the laser output, pulse duty ratio, and pulse frequency are each tested, are construed as the claimed “default set value”), a predetermined default set value of each of the remaining processing parameters (“assist gas pressure, lens focal length,” para 0046)
Claim 26 is a method claim corresponding to the system claim 14, it is therefore rejected under similar reasons set forth in the rejection of claim 14.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Ludi et al. (US-20170113300-A1) teach monitoring laser cutting processes in the high-power range above 1 kW mean output envisage automatic quality control after interruption and/or completion of a cutting process carried out with predetermined cutting parameters.
Takada et al. (US-20120103951-A1) teach using images to determine whether a cut shape is defective and then controlling a laser processing machine based on determination that a defect is present.
Lim et al. (US-20200189027-A1) teach laser cutting a dieboard as well as testing and adjusting a focal position based on images collected.
Izumi et al. (US-20200301403-A1) teach a learning process for improving the state of a cut as a result of state observations gathered during laser processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117